DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on May 12, 2022 have been entered.
Claims 1, 12, and 17 have been amended.
		
      Response to Arguments
Applicant’s arguments filed on May 12, 2022 have been considered but are moot in view of the new grounds of rejection.


















Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4-10, 12, 14, 15, 17, and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation (i) one or more data valuations assigned to one or more outputs of the data flow produced by execution of the one or more transformation operations of the data flow, and the claim also recites (ii) data valuations assigned to the sensor data transformed by execution of the one or more transformation operations of the data flow which is the narrower statement of the range/limitation. The claim discloses execution of the one or more transformation operations on sensor data. Therefore, it’s not clear to the examiners the difference between (i) and (ii). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 4, 5, 21, and 26 are rejected under 112(b) as they depend on claim 1.

Claims 6-10 are rejected under 112(b) as they depend on claim 5.

Claim 12.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation (i) one or more data valuations assigned to one or more outputs of the data flow produced by execution of the one or more transformation operations of the data flow, and the claim also recites (ii) data valuations assigned to the sensor data transformed by execution of the one or more transformation operations of the data flow which is the narrower statement of the range/limitation. The claim discloses execution of the one or more transformation operations on sensor data. Therefore, it’s not clear to the examiners the difference between (i) and (ii). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 14 and 22 are rejected under 112(b) as they depend on claim 12.

Claims 15 and 24 are rejected under 112(b) as they depend on claim 14.

Claim 17.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation (i) one or more data valuations assigned to one or more outputs of the data flow produced by execution of the one or more transformation operations of the data flow, and the claim also recites (ii) data valuations assigned to the sensor data transformed by execution of the one or more transformation operations of the data flow which is the narrower statement of the range/limitation. The claim discloses execution of the one or more transformation operations on sensor data. Therefore, it’s not clear to the examiners the difference between (i) and (ii). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 19 and 23 are rejected under 112(b) as they depend on claim 17.

Claim 20 and 25 are rejected under 112(b) as they depend on claim 19.



























Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-10, 12, 14, 15, 17, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. (Pub. No. US 2021/0356945), hereinafter Cella; in view of Kocsis et al. (Pub. No. US 2019/0334716), hereinafter Kocsis.

Claim 1. 	Cella discloses a method comprising: 
in a distributed system comprising a plurality of gateway nodes, wherein each of the plurality of gateway nodes is operatively coupled to one or more sensors that provide sensor data to the corresponding gateway node (The art teaches in Parag. [0186] and Fig.1 an industrial setting 120 at which a sensor kit 100 has been installed. The sensor kit 100 may refer to a fully deployable, purpose-configured industrial IoT system that is provided in a unified kit and is ready for deployment in the industrial setting 120 by a consumer entity (e.g., owner or operator of an industrial setting 120). The term “sensor kit” 100 may refer to a set of devices that are installed in an industrial setting 120 (e.g., a factory, a mine, an oil field, an oil pipeline, a refinery, a commercial kitchen, an industrial complex, a storage facility, a building site, and the like). The collection of devices comprising the sensor kit 100 includes a set of one or more internet of things (IoT) sensors 102 and a set of one or more edge devices 104 (i.e., gateway nodes). The art teaches in Parag. [0189] that the edge device 104 is a computing device configured to receive sensor data from the one or more IoT sensors 102 and perform one or more edge-related processes relating to the sensor data); 
obtaining a data flow at a given gateway node from a data storage system upon which a plurality of data flows is stored (The art teaches in Parag. [0249] and Fig. 5 that a model data store 512 (i.e., within the backend system) stores machine-learned models that are trained by the AI system 524 based on training data. The machine-learned models may include prediction models and classification models. In embodiments, the training data used to train a particular model includes data collected from one or more sensor kits 100 that monitor the same type of industrial setting 120. The training data may additionally or alternatively may include historical data and/or expert generated data. In embodiments, each machine-learned model may pertain to a respective type of industrial setting 120. In some of these embodiments, the AI system 524 may periodically update a machine-learned model pertaining to a type of industrial setting 120 based on sensor data collected from sensor kits 100 monitoring those types of industrial setting 120 and outcomes obtained from those industrial setting 120. In embodiments, machine-learned models pertaining to a type of industrial setting 120 may be provided to the edge devices 104 of sensor kits 100 monitoring that type of industrial setting 120 (i.e., the edge device obtain the machine learning models (i.e., data flow) from the model data store)); 
executing the data flow at the given gateway node, wherein the data flow comprises one or more transformation operations executed on sensor data obtained by the given gateway node from the corresponding one or more sensors (The art teaches in Parag. [0014] that the edge device further includes one or more storage devices that store a model data store that stores one or more machine-learned models that are each trained to predict or classify a condition of an industrial component of the industrial setting and/or the industrial setting based on a set of features that are derived from instances of sensor data captured by one or more of the plurality of sensors. The art teaches in Parag. [0227] according to Fig. 4 that a model data store 414 (i.e., within the edge device) stores machine-learned models (i.e., data flow). The machine-learned models may include any suitable type of models, including neural networks, deep neural networks, recursive neural networks, Bayesian neural networks, regression-based models, decision trees, prediction trees, classification trees, Hidden Markov Models, and/or any other suitable types of models (i.e., the data flow comprises transformation operation(s)). i.e., The applicant has defined in the specification that data flows are analytic models. The art teaches in Parag. [0231] that the processing system 406 (i.e., within the edge device) may execute one or more of a data processing module 420, an encoding module 422, a quick-decision AI module 424, a notification module 426, a configuration module 428, and a distributed ledger module 430); and   
performing a data flow valuation operation at the given gateway node based on the executed data flow to generate a data flow valuation result, the data flow valuation result characterizing a valuation of the data flow, the valuation of the data flow representing a difference between (i) one or more data valuations assigned to one or more outputs of the data flow produced by execution of the one or more transformation operations of the data flow and (ii) data valuations assigned to the sensor data transformed by execution of the one or more transformation operations of the data flow (The art teaches in Parag. [0231] that the processing system 406 (i.e., within the edge device) may execute one or more of a data processing module 420, an encoding module 422, a quick-decision AI module 424, a notification module 426, a configuration module 428, and a distributed ledger module 430. The art teaches in Parag. [0236] that the quick-decision AI module 424 may utilize a limited set of machine-learned models (i.e., the data flow comprises transformation operation(s)) to generate predictions and/or classifications of a condition (i.e., generate a data flow valuation result) of an industrial component being monitored and/or of the industrial setting 120 being monitored. In embodiments, the quick-decision AI module 424 may receive a set of features (e.g., one or more sensor data values) and request for a specific type of prediction or classification based thereon. In embodiments, the quick-decision AI module 424 may leverage a machine-learned model corresponding to the requested prediction or classification. The quick-decision AI module 424 may generate a feature vector based on the received features, such that the feature vector includes one or more sensor data values obtained from one or more sensors 102 of the sensor kit 100. The quick-decision AI module 424 may feed the feature vector to the machine-learned model. The machine-learned model may output a prediction or classification and a degree of confidence in the prediction or classification (i.e., the classification could be interpreted as classifying the results based on a comparison (i.e., differences)). In embodiments, the quick-decision AI module 424 may output the prediction or classification to the data processing module 420 (or another module that requested a prediction or classification). For example, in embodiments the data processing module 420 may use classifications that the industrial components and/or the industrial setting 120 are in a normal condition to delay or forgo transmission of sensor data and/or to compress sensor data);  
wherein the step of performing the data flow valuation operation at the given gateway node based on the executed data flow to generate a data flow valuation result further comprises performing a data flow value spanning operation at the given gateway node; wherein the data flow value spanning operation further comprises utilizing multiple value contributions that span changes in valuation resulting from the one or more transformation operations of the data flow to generate the data flow valuation result (The art teaches in Parag. [0113] that a sensor kit configured to monitor an industrial manufacturing setting (i.e., as an example). The sensor kit includes an edge device and a plurality of sensors that capture sensor data and transmit the sensor data via a self-configuring sensor kit network, wherein the plurality of sensors includes one or more sensors of a first sensor type and one or more sensors of a second sensor type. At least one sensor of the plurality of sensors includes a sensing component that captures sensor measurements and outputs instances of sensor data; a processing unit that generates reporting packets based on one or more instances of sensor data and outputs the reporting packets, wherein each reporting packet includes routing data and one or more instances of sensor data; and a communication device configured to receive reporting packets from the processing unit and to transmit the reporting packets to the edge device via the self-configuring sensor kit network in accordance with a first communication protocol. The plurality of sensors includes two or more sensor types selected from the group including: metal penetrating sensors, concrete penetrating sensors, vibration sensors, light sensors, strain sensors, rust sensors, biological sensors, temperature sensors, chemical sensors, valve integrity sensors, rotational speed sensors, vibration sensors, flow sensors, cavitation sensors, pressure sensors, weight sensors, and camera sensors. The edge device includes a communication system having a first communication device that receives reporting packets from the plurality of sensors via the self-configuring sensor kit network; and a second communication device that transmits sensor kit packets to a backend system via a public network. The edge device further includes a processing system having one or more processors that execute computer-executable instructions that cause the processing system to: receive the reporting packets from the communication system; perform one or more edge operations on the instances of sensor data in the reporting packets. The art teaches in Parag. [0117] that performing one or more edge operations includes: generating a feature vector based on one or more instances of sensor data received from one or more sensors of the plurality of sensors; inputting the feature vector to the machine-learned model (i.e., the data flow comprises transformation operation(s)) to obtain a prediction or classification relating to a condition of a particular industrial component of the industrial manufacturing setting or the industrial manufacturing setting and a degree of confidence corresponding to the prediction or classification (i.e., to generate a data flow valuation result); and selectively encoding the one or more instances of sensor data prior to transmission to the backend system based on the condition or prediction  see Parag. [0236]); generate the sensor kit packets based on the instances of sensor data, wherein each sensor kit packet includes at least one instance of sensor data; and output the sensor kits packets to the communication system, wherein the communication system transmits the reporting packets to the backend system via the public network. (see also Parag. [0236]). Note: The specification defines “value spanning” as taking into account multiple valuation measures across the data flow);   
wherein a first value contribution of the multiple values is associated with a first data valuation of first sensor data of a first sensor type and a second value contribution of the multiple values is associated with a second data valuation of second sensor data of a second sensor type different from the first sensor type (The art teaches in Parag. [0013] that The sensor kit includes an edge device and a plurality of sensors that capture sensor data and transmit the sensor data via a self-configuring sensor kit network, wherein the plurality of sensors includes one or more sensors of a first sensor type (i.e., first sensor data of a first sensor type) and one or more sensors of a second sensor type (i.e., second sensor data of a second sensor type different from the first sensor type)); and  2113042.01 
wherein the steps are performed by at least one processing device comprising a processor and a memory (The art teaches in Parag. [0010] that the edge device further includes a processing system having one or more processors that execute computer-executable instructions (See also Parag. [0221-0222])).  
Cella doesn’t explicitly disclose that the machine learning models (i.e., data flow) are stored in a decentralized data storage system upon which a plurality of data flows is stored.
However, Kocsis discloses that the machine learning models (i.e., data flow) are stored in a decentralized data storage system upon which a plurality of data flows is stored (The art teaches in Parag. [0009] a method for developing machine learning models through a decentralized and secure computing system, the method comprising the steps of: establishing a peer to peer (P2P) network running on a blockchain platform and including a plurality of nodes capable of acting as any one of an application initiator node, a computing contributor node, and a verification contributor node and decentralized storage accessible by said plurality of nodes; wherein each of said plurality of nodes acting as a computing contributor node employs contributor-available data to generate a private model for achieving the task, and stores the encrypted private model on the decentralized storage (i.e., decentralized data storage)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Cella to incorporate the teaching of Kocsis. This would be convenient for providing reliability to the system taught by Cella because the data gets distributed and stored on multiple hosts in the decentralized network, and for example, in the case of any loss or hardware failure, the system will present a backup copy. 

Claim 4. 	Cella in view of Kocsis discloses the method of claim 1, 
Cella further discloses wherein one or more of the multiple values utilized to generate the data flow valuation result are obtained from a data valuation operation performed remote from the given gateway node (The art teaches in Parag. [0305], as an exemplary Sensor Kit Configuration, that the sensors 102 may include various types of sensors 102, which may vary depending on the industrial setting 120. In the illustrated example, the sensor 102 communicate with the edge device 104 via a mesh network. In these embodiments, the sensors 102 may communicate sensor data to proximate sensors 102, so as to propagate the sensor data to the edge device 104 located at the remote/peripheral areas of the industrial setting 120 to the edge device 104 (i.e., the multiple values associated with different types of sensors are obtained from a remote location from the edge device (i.e. gateway node))). 
Claim 5. 	Cella in view of Kocsis discloses the method of claim 1,  
Cella further discloses wherein the step of obtaining a data flow at a given gateway node from a data storage system upon which a plurality of data flows is stored further comprises the given gateway node discovering the data flow to be obtained based on data flow-identifying metadata stored in a distributed ledger system, wherein the distributed ledger system maintains respective data flow-identifying metadata for each of the plurality of data flows stored in the data storage system (The art teaches in Parag. [0249] and Fig. 5 that a model data store 512 (i.e., within the backend system) stores machine-learned models that are trained by the AI system 524 based on training data. The machine-learned models may include prediction models and classification models. In embodiments, the training data used to train a particular model includes data collected from one or more sensor kits 100 that monitor the same type of industrial setting 120. The training data may additionally or alternatively may include historical data and/or expert generated data. The art teaches in Parag. [0363] that the sensor kit system having a backend system (i.e., including the model data store) that includes an AI module that trains machine-learned models (i.e., data flow) to make predictions or classifications related to sensor data captured by a sensor kit and having a distributed ledger that is at least partially shared with a regulatory body to provide information related to compliance with a regulation or regulatory action. The art teaches in Parag. [0242] that the distributed ledger module 430 generates a block in response to a triggering event. Examples of triggering events may include a predetermined time (e.g., every minute, every hour, every day), when a potential issue is classified or predicted, when one or more sensor measurements are outside of a tolerance threshold, or the like. In response to the triggering event, the distributed ledger module 430 may generate a block based on sensor data that is to be reported. Depending on the configuration of the server kit 100 and the intended use of the distributed ledger 162, the amount of data and type of data that is included in a block may vary. For example, in a manufacturing or resource extraction setting such as the manufacturing facility 1700 or the underwater industrial setting 1800, the distributed ledger 162 may be used to demonstrate functional machinery and/or to predict maintenance needs. In this example, the distributed ledger module 430 may be accessible by insurance providers to set insurance rates and/or issue refunds. Thus, in this example, the distributed ledger module 430 may include any sensor measurements (and related metadata) that are outside of a tolerance threshold or instance where an issue is classified or predicted. In another example, the distributed ledger may be accessible by a regulatory body to ensure that a facility is operating in accordance with one or more regulations. In these embodiments, the distributed ledger module 430 may store a set of one or more sensor measurements (and related metadata) in a block, such that the sensor measurements may be analyzed by the regulatory agency). 
Cella doesn’t explicitly disclose that data storage system upon which a plurality of data flows is stored is a decentralized data storage system.
However, Kocsis discloses that data storage system upon which a plurality of data flows is stored is a decentralized data storage system (The art teaches in Parag. [0009] a method for developing machine learning models through a decentralized and secure computing system, the method comprising the steps of: establishing a peer to peer (P2P) network running on a blockchain platform and including a plurality of nodes capable of acting as any one of an application initiator node, a computing contributor node, and a verification contributor node and decentralized storage accessible by said plurality of nodes; wherein each of said plurality of nodes acting as a computing contributor node employs contributor-available data to generate a private model for achieving the task, and stores the encrypted private model on the decentralized storage (i.e., decentralized data storage)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Cella to incorporate the teaching of Kocsis. This would be convenient for providing reliability to the system taught by Cella because the data gets distributed and stored on multiple hosts in the decentralized network, and for example, in the case of any loss or hardware failure, the system will present a backup copy.  
  
Claim 6. 	Cella in view of Kocsis discloses the method of claim 5,  
Cella further discloses wherein the given gateway node selects the data flow to be obtained based on relevance after reviewing at least a portion of the respective data flow-identifying metadata maintained by the distributed ledger system (The art teaches in Parag. [0236] that the quick-decision AI module 424 (i.e., within the edge device) may utilize a limited set of machine-learned models to generate predictions and/or classifications of a condition of an industrial component being monitored and/or of the industrial setting 120 being monitored. In embodiments, the quick-decision AI module 424 may receive a set of features (e.g., one or more sensor data values) and request (i.e., to obtain) for a specific type of prediction or classification based thereon. In embodiments, the quick-decision AI module 424 may leverage a machine-learned model corresponding to the requested prediction or classification. The quick-decision AI module 424 may generate a feature vector based on the received features, such that the feature vector includes one or more sensor data values obtained from one or more sensors 102 of the sensor kit 100. The quick-decision AI module 424 may feed the feature vector to the machine-learned model. The machine-learned model may output a prediction or classification and a degree of confidence in the prediction or classification. In embodiments, the quick-decision AI module 424 may output the prediction or classification to the data processing module 420 (or another module that requested a prediction or classification). For example, in embodiments the data processing module 420 may use classifications that the industrial components and/or the industrial setting 120 are in a normal condition to delay or forgo transmission of sensor data and/or to compress sensor data. In embodiments, the data processing module 420 may use a prediction or classification that the industrial components and/or the industrial setting 120 are likely to encounter a malfunction to transmit uncompressed sensor data to the backend system 150. The art teaches in Parag. [0242] that the distributed ledger module 430 generates a block in response to a triggering event. Examples of triggering events may include a predetermined time (e.g., every minute, every hour, every day), when a potential issue is classified or predicted, when one or more sensor measurements are outside of a tolerance threshold, or the like. In response to the triggering event, the distributed ledger module 430 may generate a block based on sensor data that is to be reported. Depending on the configuration of the server kit 100 and the intended use of the distributed ledger 162, the amount of data and type of data that is included in a block may vary. For example, in a manufacturing or resource extraction setting such as the manufacturing facility 1700 or the underwater industrial setting 1800, the distributed ledger 162 may be used to demonstrate functional machinery and/or to predict maintenance needs. The art teaches in Parag. [0344] that a sensor kit having sensors and an edge device that stores multiple models and performs AI-related tasks based on sensor data obtained from the sensor using an appropriate model (i.e., the appropriate model is selected) and having a sensor kit and a backend system that updates a distributed ledger based on sensor data provided by the sensor kit). 
   
Claim 7. 	Cella in view of Kocsis discloses the method of claim 5,  
Cella further discloses wherein the data flow-identifying metadata for a given data flow comprises one or more of: a data flow name; a data flow author identifier; a data flow creation date; and a digital signature of a data flow author (The art teaches in Parag. [0196] that data that may be stored in the manifest relating to each respective sensor 102 may include the communication protocol used by the sensor 102 to communicate with the edge device 104 (or intermediate devices), the type of sensor data provided by the sensor 102 (e.g., vibration sensor data, temperature data, humidity data, etc.), models used to analyze sensor data from the sensor 102 (e.g., a model identifier) (i.e., data flow name), alarm limits associated with the sensor 102, and the like).  

Claim 8. 	Cella in view of Kocsis discloses the method of claim 5,  
Cella further discloses wherein the data flow-identifying metadata for a given data flow comprises a content address-based identifier for the given data flow useable to obtain the data flow from the data storage system (The art teaches in Parag. [0254] that the AI module 524 may reinforce the machine-learned models as more sensor data and outcomes relating to the machine-learned models are received. In embodiments, the machine-learned models may be stored in the model data store 512. Each model may be stored with a model identifier, which may be indicative of (e.g., mapped to) (i.e., address based identifier) the type of industrial setting 120 that the model makes, the type of prediction or classification made by the model, and the features that the model receives).  
 Cella doesn’t explicitly disclose that the data storage system is a decentralized data storage system.
However, Kocsis discloses that the data storage system is a decentralized data storage system (The art teaches in Parag. [0009] a method for developing machine learning models through a decentralized and secure computing system, the method comprising the steps of: establishing a peer to peer (P2P) network running on a blockchain platform and including a plurality of nodes capable of acting as any one of an application initiator node, a computing contributor node, and a verification contributor node and decentralized storage accessible by said plurality of nodes; wherein each of said plurality of nodes acting as a computing contributor node employs contributor-available data to generate a private model for achieving the task, and stores the encrypted private model on the decentralized storage (i.e., decentralized data storage)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Cella to incorporate the teaching of Kocsis. This would be convenient for providing reliability to the system taught by Cella because the data gets distributed and stored on multiple hosts in the decentralized network, and for example, in the case of any loss or hardware failure, the system will present a backup copy.

Claim 9. 	Cella in view of Kocsis discloses the method of claim 5,  
Cella further discloses wherein the data flow-identifying metadata for a given data flow comprises information describing one or more of inputs, intermediate results, and outputs associated with the given data flow (The art teaches in Parag. [0014] that the  machine-learned models (i.e., data flow) that are each trained to predict or classify a condition of an industrial component of the industrial setting and/or the industrial setting based on a set of features that are derived from instances of sensor data captured by one or more of the plurality of sensors. In some of these embodiments, performing one or more edge operations includes: generating a feature vector based on one or more instances of sensor data received from one or more sensors of the plurality of sensors; inputting the feature vector to the machine-learned model to obtain a prediction or classification relating to a condition of a particular industrial component of the industrial setting or the industrial setting and a degree of confidence corresponding to the prediction or classification; and selectively encoding the one or more instances of sensor data prior to transmission to the backend system based on the condition or prediction).  

Claim 10. 	Cella in view of Kocsis discloses the method of claim 5,  
Cella further discloses further comprises the given gateway node recording one or more events of obtaining, executing, and performing the valuation operation on the distributed ledger system (The art teaches in Parag. [0145] that the edge device includes: a communication system having: a first communication device that receives reporting packets from the plurality of sensors via the self-configuring sensor kit network; and a second communication device that transmits sensor kit packets to a backend system via a public network; a processing system having one or more processors that execute computer-executable instructions that cause the processing system to: receive the reporting packets from the communication system; generate a data block based on sensor data obtained from the reporting packets, wherein the data block includes (i) a block header that defines an address of the data block and (ii) a block body that defines the sensor data and a parent address of another data block to which the data block will be linked; and transmit the data block to one or more node computing devices that collectively store a distributed ledger that is comprised of a plurality of data blocks).   

Claim 12. 	Cella discloses an article of manufacture comprising a non-transitory processor- readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the processing device to perform steps of (The art teaches in Parag. [0010] that the edge device further includes a processing system having one or more processors that execute computer-executable instructions (See also Parag. [0221-0222])):  
in a distributed system comprising a plurality of gateway nodes, wherein each of the plurality of gateway nodes is operatively coupled to one or more a plurality of sensors that provide sensor data to the corresponding gateway node (The art teaches in Parag. [0186] and Fig.1 an industrial setting 120 at which a sensor kit 100 has been installed. The sensor kit 100 may refer to a fully deployable, purpose-configured industrial IoT system that is provided in a unified kit and is ready for deployment in the industrial setting 120 by a consumer entity (e.g., owner or operator of an industrial setting 120). The term “sensor kit” 100 may refer to a set of devices that are installed in an industrial setting 120 (e.g., a factory, a mine, an oil field, an oil pipeline, a refinery, a commercial kitchen, an industrial complex, a storage facility, a building site, and the like). The collection of devices comprising the sensor kit 100 includes a set of one or more internet of things (IoT) sensors 102 and a set of one or more edge devices 104 (i.e., gateway nodes). The art teaches in Parag. [0189] that the edge device 104 is a computing device configured to receive sensor data from the one or more IoT sensors 102 and perform one or more edge-related processes relating to the sensor data);  
obtaining a data flow at a given gateway node from a data storage system upon which a plurality of data flows is stored (The art teaches in Parag. [0249] and Fig. 5 that a model data store 512 (i.e., within the backend system) stores machine-learned models that are trained by the AI system 524 based on training data. The machine-learned models may include prediction models and classification models. In embodiments, the training data used to train a particular model includes data collected from one or more sensor kits 100 that monitor the same type of industrial setting 120. The training data may additionally or alternatively may include historical data and/or expert generated data. In embodiments, each machine-learned model may pertain to a respective type of industrial setting 120. In some of these embodiments, the AI system 524 may periodically update a machine-learned model pertaining to a type of industrial setting 120 based on sensor data collected from sensor kits 100 monitoring those types of industrial setting 120 and outcomes obtained from those industrial setting 120. In embodiments, machine-learned models pertaining to a type of industrial setting 120 may be provided to the edge devices 104 of sensor kits 100 monitoring that type of industrial setting 120 (i.e., the edge device obtain the machine learning models (i.e., data flow) from the model data store)); 
executing the data flow at the given gateway node, wherein the data flow comprises one or more transformation operations executed on sensor data obtained by the given gateway node from the corresponding one or more sensors (The art teaches in Parag. [0014] that the edge device further includes one or more storage devices that store a model data store that stores one or more machine-learned models that are each trained to predict or classify a condition of an industrial component of the industrial setting and/or the industrial setting based on a set of features that are derived from instances of sensor data captured by one or more of the plurality of sensors. The art teaches in Parag. [0227] according to Fig. 4 that a model data store 414 (i.e., within the edge device) stores machine-learned models (i.e., data flow). The machine-learned models may include any suitable type of models, including neural networks, deep neural networks, recursive neural networks, Bayesian neural networks, regression-based models, decision trees, prediction trees, classification trees, Hidden Markov Models, and/or any other suitable types of models (i.e., the data flow comprises transformation operation(s)). i.e., The applicant has defined in the specification that data flows are analytic models. The art teaches in Parag. [0231] that the processing system 406 (i.e., within the edge device) may execute one or more of a data processing module 420, an encoding module 422, a quick-decision AI module 424, a notification module 426, a configuration module 428, and a distributed ledger module 430); and  
performing a data flow valuation operation at the given gateway node based on the executed data flow to generate a data flow valuation result, the data flow valuation result characterizing a valuation of the data flow, the valuation of the data flow representing a difference between (i) one or more data valuations assigned to one or more outputs of the data flow produced by execution of the one or more transformation operations of the data flow and (ii) data valuations assigned to the sensor data transformed by execution of the one or more transformation operations of the data flow (The art teaches in Parag. [0231] that the processing system 406 (i.e., within the edge device) may execute one or more of a data processing module 420, an encoding module 422, a quick-decision AI module 424, a notification module 426, a configuration module 428, and a distributed ledger module 430. The art teaches in Parag. [0236] that the quick-decision AI module 424 may utilize a limited set of machine-learned models (i.e., the data flow comprises transformation operation(s)) to generate predictions and/or classifications of a condition (i.e., generate a data flow valuation result) of an industrial component being monitored and/or of the industrial setting 120 being monitored. In embodiments, the quick-decision AI module 424 may receive a set of features (e.g., one or more sensor data values) and request for a specific type of prediction or classification based thereon. In embodiments, the quick-decision AI module 424 may leverage a machine-learned model corresponding to the requested prediction or classification. The quick-decision AI module 424 may generate a feature vector based on the received features, such that the feature vector includes one or more sensor data values obtained from one or more sensors 102 of the sensor kit 100. The quick-decision AI module 424 may feed the feature vector to the machine-learned model. The machine-learned model may output a prediction or classification and a degree of confidence in the prediction or classification (i.e., the classification could be interpreted as classifying the results based on a comparison (i.e., differences)). In embodiments, the quick-decision AI module 424 may output the prediction or classification to the data processing module 420 (or another module that requested a prediction or classification). For example, in embodiments the data processing module 420 may use classifications that the industrial components and/or the industrial setting 120 are in a normal condition to delay or forgo transmission of sensor data and/or to compress sensor data); 4113042.01 
wherein performing the data flow valuation operation at the given gateway node based on the executed data flow to generate a data flow valuation result further comprises performing a data flow value spanning operation at the given gateway node; wherein the data flow value spanning operation further comprises utilizing multiple value contributions that span changes in valuation resulting from the one or more transformation operations of the data flow to generate the data flow valuation result (The art teaches in Parag. [0113] that a sensor kit configured to monitor an industrial manufacturing setting (i.e., as an example). The sensor kit includes an edge device and a plurality of sensors that capture sensor data and transmit the sensor data via a self-configuring sensor kit network, wherein the plurality of sensors includes one or more sensors of a first sensor type and one or more sensors of a second sensor type. At least one sensor of the plurality of sensors includes a sensing component that captures sensor measurements and outputs instances of sensor data; a processing unit that generates reporting packets based on one or more instances of sensor data and outputs the reporting packets, wherein each reporting packet includes routing data and one or more instances of sensor data; and a communication device configured to receive reporting packets from the processing unit and to transmit the reporting packets to the edge device via the self-configuring sensor kit network in accordance with a first communication protocol. The plurality of sensors includes two or more sensor types selected from the group including: metal penetrating sensors, concrete penetrating sensors, vibration sensors, light sensors, strain sensors, rust sensors, biological sensors, temperature sensors, chemical sensors, valve integrity sensors, rotational speed sensors, vibration sensors, flow sensors, cavitation sensors, pressure sensors, weight sensors, and camera sensors. The edge device includes a communication system having a first communication device that receives reporting packets from the plurality of sensors via the self-configuring sensor kit network; and a second communication device that transmits sensor kit packets to a backend system via a public network. The edge device further includes a processing system having one or more processors that execute computer-executable instructions that cause the processing system to: receive the reporting packets from the communication system; perform one or more edge operations on the instances of sensor data in the reporting packets. The art teaches in Parag. [0117] that performing one or more edge operations includes: generating a feature vector based on one or more instances of sensor data received from one or more sensors of the plurality of sensors; inputting the feature vector to the machine-learned model (i.e., the data flow comprises transformation operation(s)) to obtain a prediction or classification relating to a condition of a particular industrial component of the industrial manufacturing setting or the industrial manufacturing setting and a degree of confidence corresponding to the prediction or classification (i.e., to generate a data flow valuation result); and selectively encoding the one or more instances of sensor data prior to transmission to the backend system based on the condition or prediction  see Parag. [0236]); generate the sensor kit packets based on the instances of sensor data, wherein each sensor kit packet includes at least one instance of sensor data; and output the sensor kits packets to the communication system, wherein the communication system transmits the reporting packets to the backend system via the public network. (see also Parag. [0236]). Note: The specification defines “value spanning” as taking into account multiple valuation measures across the data flow); and  
wherein a first value contribution of the multiple values is associated with a first data valuation of first sensor data of a first sensor type and a second value contribution of the multiple values is associated with a second data valuation of second sensor data of a second sensor type different from the first sensor typ(The art teaches in Parag. [0013] that The sensor kit includes an edge device and a plurality of sensors that capture sensor data and transmit the sensor data via a self-configuring sensor kit network, wherein the plurality of sensors includes one or more sensors of a first sensor type (i.e., first sensor data of a first sensor type) and one or more sensors of a second sensor type (i.e., second sensor data of a second sensor type different from the first sensor type)).  
Cella doesn’t explicitly disclose that the machine learning models (i.e., data flow) are stored in a decentralized data storage system upon which a plurality of data flows is stored.
However, Kocsis discloses that the machine learning models (i.e., data flow) are stored in a decentralized data storage system upon which a plurality of data flows is stored (The art teaches in Parag. [0009] a method for developing machine learning models through a decentralized and secure computing system, the method comprising the steps of: establishing a peer to peer (P2P) network running on a blockchain platform and including a plurality of nodes capable of acting as any one of an application initiator node, a computing contributor node, and a verification contributor node and decentralized storage accessible by said plurality of nodes; wherein each of said plurality of nodes acting as a computing contributor node employs contributor-available data to generate a private model for achieving the task, and stores the encrypted private model on the decentralized storage (i.e., decentralized data storage)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Cella to incorporate the teaching of Kocsis. This would be convenient for providing reliability to the system taught by Cella because the data gets distributed and stored on multiple hosts in the decentralized network, and for example, in the case of any loss or hardware failure, the system will present a backup copy.

Claim 14 is taught by Cella in view of Kocsis as described for claim 5.  

Claim 15 is taught by Cella in view of Kocsis as described for claim 6.  

Claim 17. 	Cella discloses an apparatus comprising at least one processing device, wherein the at least one processing device comprises a processor coupled to a memory configured to (The art teaches in Parag. [0010] that the edge device further includes a processing system having one or more processors that execute computer-executable instructions (See also Parag. [0221-0222])): 5113042.01  
in a distributed system comprising a plurality of gateway nodes, wherein each of the plurality of gateway nodes is operatively coupled to one or more sensors that provide sensor data to the corresponding gateway node (The art teaches in Parag. [0186] and Fig.1 an industrial setting 120 at which a sensor kit 100 has been installed. The sensor kit 100 may refer to a fully deployable, purpose-configured industrial IoT system that is provided in a unified kit and is ready for deployment in the industrial setting 120 by a consumer entity (e.g., owner or operator of an industrial setting 120). The term “sensor kit” 100 may refer to a set of devices that are installed in an industrial setting 120 (e.g., a factory, a mine, an oil field, an oil pipeline, a refinery, a commercial kitchen, an industrial complex, a storage facility, a building site, and the like). The collection of devices comprising the sensor kit 100 includes a set of one or more internet of things (IoT) sensors 102 and a set of one or more edge devices 104 (i.e., gateway nodes). The art teaches in Parag. [0189] that the edge device 104 is a computing device configured to receive sensor data from the one or more IoT sensors 102 and perform one or more edge-related processes relating to the sensor data);  
obtain a data flow at a given gateway node from a data storage system upon which a plurality of data flows is stored (The art teaches in Parag. [0249] and Fig. 5 that a model data store 512 (i.e., within the backend system) stores machine-learned models that are trained by the AI system 524 based on training data. The machine-learned models may include prediction models and classification models. In embodiments, the training data used to train a particular model includes data collected from one or more sensor kits 100 that monitor the same type of industrial setting 120. The training data may additionally or alternatively may include historical data and/or expert generated data. In embodiments, each machine-learned model may pertain to a respective type of industrial setting 120. In some of these embodiments, the AI system 524 may periodically update a machine-learned model pertaining to a type of industrial setting 120 based on sensor data collected from sensor kits 100 monitoring those types of industrial setting 120 and outcomes obtained from those industrial setting 120. In embodiments, machine-learned models pertaining to a type of industrial setting 120 may be provided to the edge devices 104 of sensor kits 100 monitoring that type of industrial setting 120 (i.e., the edge device obtain the machine learning models (i.e., data flow) from the model data store)); 
execute the data flow at the given gateway node, wherein the data flow comprises one or more transformation operations executed on sensor data obtained by the given gateway node from the corresponding one or more sensors (The art teaches in Parag. [0014] that the edge device further includes one or more storage devices that store a model data store that stores one or more machine-learned models that are each trained to predict or classify a condition of an industrial component of the industrial setting and/or the industrial setting based on a set of features that are derived from instances of sensor data captured by one or more of the plurality of sensors. The art teaches in Parag. [0227] according to Fig. 4 that a model data store 414 (i.e., within the edge device) stores machine-learned models (i.e., data flow). The machine-learned models may include any suitable type of models, including neural networks, deep neural networks, recursive neural networks, Bayesian neural networks, regression-based models, decision trees, prediction trees, classification trees, Hidden Markov Models, and/or any other suitable types of models (i.e., the data flow comprises transformation operation(s)). i.e., The applicant has defined in the specification that data flows are analytic models. The art teaches in Parag. [0231] that the processing system 406 (i.e., within the edge device) may execute one or more of a data processing module 420, an encoding module 422, a quick-decision AI module 424, a notification module 426, a configuration module 428, and a distributed ledger module 430); and 
perform a data flow valuation operation at the given gateway node based on the executed data flow to generate a data flow valuation result, the data flow valuation result characterizing a valuation of the data flow, the valuation of the data flow representing a difference between (i) one or more data valuations assigned to one or more outputs of the data flow produced by execution of the one or more transformation operations of the data flow and (ii) data valuations assigned to the sensor data transformed by execution of the one or more transformation operations of the data flow (The art teaches in Parag. [0231] that the processing system 406 (i.e., within the edge device) may execute one or more of a data processing module 420, an encoding module 422, a quick-decision AI module 424, a notification module 426, a configuration module 428, and a distributed ledger module 430. The art teaches in Parag. [0236] that the quick-decision AI module 424 may utilize a limited set of machine-learned models (i.e., the data flow comprises transformation operation(s)) to generate predictions and/or classifications of a condition (i.e., generate a data flow valuation result) of an industrial component being monitored and/or of the industrial setting 120 being monitored. In embodiments, the quick-decision AI module 424 may receive a set of features (e.g., one or more sensor data values) and request for a specific type of prediction or classification based thereon. In embodiments, the quick-decision AI module 424 may leverage a machine-learned model corresponding to the requested prediction or classification. The quick-decision AI module 424 may generate a feature vector based on the received features, such that the feature vector includes one or more sensor data values obtained from one or more sensors 102 of the sensor kit 100. The quick-decision AI module 424 may feed the feature vector to the machine-learned model. The machine-learned model may output a prediction or classification and a degree of confidence in the prediction or classification (i.e., the classification could be interpreted as classifying the results based on a comparison (i.e., differences)). In embodiments, the quick-decision AI module 424 may output the prediction or classification to the data processing module 420 (or another module that requested a prediction or classification). For example, in embodiments the data processing module 420 may use classifications that the industrial components and/or the industrial setting 120 are in a normal condition to delay or forgo transmission of sensor data and/or to compress sensor data); 
wherein performing the data flow valuation operation at the given gateway node based on the executed data flow to generate a data flow valuation result further comprises performing a data flow value spanning operation at the given gateway node; wherein the data flow value spanning operation further comprises utilizing multiple value contributions that span changes in valuation resulting from the one or more transformation operations of the data flow to generate the data flow valuation result (The art teaches in Parag. [0113] that a sensor kit configured to monitor an industrial manufacturing setting (i.e., as an example). The sensor kit includes an edge device and a plurality of sensors that capture sensor data and transmit the sensor data via a self-configuring sensor kit network, wherein the plurality of sensors includes one or more sensors of a first sensor type and one or more sensors of a second sensor type. At least one sensor of the plurality of sensors includes a sensing component that captures sensor measurements and outputs instances of sensor data; a processing unit that generates reporting packets based on one or more instances of sensor data and outputs the reporting packets, wherein each reporting packet includes routing data and one or more instances of sensor data; and a communication device configured to receive reporting packets from the processing unit and to transmit the reporting packets to the edge device via the self-configuring sensor kit network in accordance with a first communication protocol. The plurality of sensors includes two or more sensor types selected from the group including: metal penetrating sensors, concrete penetrating sensors, vibration sensors, light sensors, strain sensors, rust sensors, biological sensors, temperature sensors, chemical sensors, valve integrity sensors, rotational speed sensors, vibration sensors, flow sensors, cavitation sensors, pressure sensors, weight sensors, and camera sensors. The edge device includes a communication system having a first communication device that receives reporting packets from the plurality of sensors via the self-configuring sensor kit network; and a second communication device that transmits sensor kit packets to a backend system via a public network. The edge device further includes a processing system having one or more processors that execute computer-executable instructions that cause the processing system to: receive the reporting packets from the communication system; perform one or more edge operations on the instances of sensor data in the reporting packets. The art teaches in Parag. [0117] that performing one or more edge operations includes: generating a feature vector based on one or more instances of sensor data received from one or more sensors of the plurality of sensors; inputting the feature vector to the machine-learned model (i.e., the data flow comprises transformation operation(s)) to obtain a prediction or classification relating to a condition of a particular industrial component of the industrial manufacturing setting or the industrial manufacturing setting and a degree of confidence corresponding to the prediction or classification (i.e., to generate a data flow valuation result); and selectively encoding the one or more instances of sensor data prior to transmission to the backend system based on the condition or prediction  see Parag. [0236]); generate the sensor kit packets based on the instances of sensor data, wherein each sensor kit packet includes at least one instance of sensor data; and output the sensor kits packets to the communication system, wherein the communication system transmits the reporting packets to the backend system via the public network. (see also Parag. [0236]). Note: The specification defines “value spanning” as taking into account multiple valuation measures across the data flow); and 
wherein a first value contribution of the multiple values is associated with a first data valuation of first sensor data of a first sensor type and a second value contribution of the multiple values is associated with a second data valuation of second sensor data of a second sensor type different from the first sensor type (The art teaches in Parag. [0013] that The sensor kit includes an edge device and a plurality of sensors that capture sensor data and transmit the sensor data via a self-configuring sensor kit network, wherein the plurality of sensors includes one or more sensors of a first sensor type (i.e., first sensor data of a first sensor type) and one or more sensors of a second sensor type (i.e., second sensor data of a second sensor type different from the first sensor type)).  
Cella doesn’t explicitly disclose that the machine learning models (i.e., data flow) are stored in a decentralized data storage system upon which a plurality of data flows is stored.
However, Kocsis discloses that the machine learning models (i.e., data flow) are stored in a decentralized data storage system upon which a plurality of data flows is stored (The art teaches in Parag. [0009] a method for developing machine learning models through a decentralized and secure computing system, the method comprising the steps of: establishing a peer to peer (P2P) network running on a blockchain platform and including a plurality of nodes capable of acting as any one of an application initiator node, a computing contributor node, and a verification contributor node and decentralized storage accessible by said plurality of nodes; wherein each of said plurality of nodes acting as a computing contributor node employs contributor-available data to generate a private model for achieving the task, and stores the encrypted private model on the decentralized storage (i.e., decentralized data storage)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Cella to incorporate the teaching of Kocsis. This would be convenient for providing reliability to the system taught by Cella because the data gets distributed and stored on multiple hosts in the decentralized network, and for example, in the case of any loss or hardware failure, the system will present a backup copy.   

Claim 19 is taught by Cella in view of Kocsis as described for claim 5.
 
Claim 20 is taught by Cella in view of Kocsis as described for claim 6. 

Claim 21. 	Cella in view of Kocsis discloses the method of claim 1, 
Cella further discloses the method including at least two of the given gateway nodes (The art teaches in Parag. [0186] and Fig.1 that the collection of devices comprising the sensor kit 100 includes a set of one or more internet of things (IoT) sensors 102 and a set of one or more edge devices 104 (i.e., at least two gateway nodes). The art teaches in Parag. [0189] that the edge device 104 is a computing device configured to receive sensor data from the one or more IoT sensors 102 and perform one or more edge-related processes relating to the sensor data).  

Claim 22 is taught by Cella in view of Kocsis as described for claim 21. 

Claim 23 is taught by Cella in view of Kocsis as described for claim 21. 

Claim 24 is taught by Cella in view of Kocsis as described for claim 8. 

Claim 25 is taught by Cella in view of Kocsis as described for claim 8.
  



Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. (Pub. No. US 2021/0356945), hereinafter Cella; in view of Kocsis et al. (Pub. No. US 2019/0334716), hereinafter Kocsis; and in view of Tiberi et al. (Pub. No. US 2015/0359069), hereinafter Tiberi.

Claim 26. 	Cella in view of Kocsis discloses the method of claim 1, 
The combination doesn’t explicitly disclose wherein the data flow value spanning operation comprises reducing an output value of the data flow of the given gateway node by the sum of the first value contribution and the second value contribution to generate the data flow valuation result.
However, Tiberi discloses wherein the data flow value spanning operation comprises reducing an output value of the data flow of the given gateway node by the sum of the first value contribution and the second value contribution to generate the data flow valuation result (The art teaches in Parag. [0012] that a controller may further be arranged to set a desired light intensity and color temperature of the light in the room by: from the sensor receiving measured present light intensity and color temperature of light in the room; determining a contribution of light intensity and color temperature from the at least one more additional light source by subtracting a present contribution of light intensity (i.e., first value contribution) and color temperature (i.e., second value contribution) of the first and second light emitters, respectively, from the measured present light intensity and color temperature; determining new contributions of light intensity and color temperature for the first and second light emitters, respectively, such that the desired light intensity and color temperature of light in the room can be achieved. i.e., the light intensity contribution and the color temperature contribution are subtracted to generate a valuation result).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Tiberi. This would be convenient to provide a robust feedback control loop over color temperature in a variable color lighting system for setting a desired color temperature and for keeping the desired color temperature over time (Parag. [0006]).



Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paczkowski et al. (Patent No. 10,750,351) – Related art in the area of distributed ledger analysis to detect and identify analytic information, (Abstract, In a wireless data network, Radio Access Networks (RANs) exchange user data between User Equipment (UEs) and core networks. The core networks exchange user data between the RANs and external data networks. The core networks transfer core information to distributed ledgers that characterizes the user data exchanges. The distributed ledgers add core data that characterizes core information state changes and store the core information. A data analytics engine filters the core data to detect core information states. The data analytics engine transfers core analytic data associated with the core information states). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Examiner, Art Unit 2442

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442